DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 1-16 are pending and are the subject of this Office Action.



2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


E.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

F.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	
	
	
3. Claim Objections
A.	Though not incorrect, in claim 2 it is suggested that commas be placed around the phrase “prior to the onset of treatment”.

B.	Claim 2 is objected to since “high power” should be hyphenated.



4. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



A.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 9-12, 15, 24-27, 32 and 41-44 of U.S. Patent No. 9,290,574 (14/328,336). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same method claims using identical SEQ ID NOs. Patent claims 3 and 4 make obvious instant claim 5 even though the specific SEQ ID NOs are not recited. Patent claim 15 makes instant claim 5 obvious. Patent claim 32 makes instant claim 2 obvious. Regarding dosages and routes of administration, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).

B.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 9-13 and 17-20 of U.S. Patent No. 10,730,948 (15/017,664). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same method claims using identical SEQ ID NOs. Though claims 17-19 are the only ones which recite sequences identical to the instant claims, claims 9-13 provide motivation for route of administration and dosages. Regardless, see In re Aller. Patent claims 5 and 20 also makes obvious instant claims 5 and 14, even though the specific SEQ ID NOs are not recited. Instant claims 3 and 4 would have been obvious since it is common in therapy to have attempted other treatments prior. Though instant claim 2 is not claimed in the patent, it would have been obvious to have looked for infiltration at the claimed range since this is a sign of EoE. It would be expected that levels would be high and the intention would be to lower these levels with an inhibitor.


D.	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 14, 15, 22-25, 30, 32 and 33 of copending Application No. 17/115,618 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same method claims (treating EoE) using identical SEQ ID NOs. The essential difference among the claims is that copending claim 1 requires the steps of selecting a patient based on various characteristics. This could be considered a species of the instant claims. Regardless, it would have been obvious to have screened potential patients for treatment by examining various characteristics related to the IL4 pathway since the treatment involves administering an inhibitor to the IL4 receptor, which would modulate IL4 pathways.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


5. Conclusion
	No claim is allowable.





Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647